Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive.  The applicant argues on pages 5-6:

Specifically, in paragraphs [0226] and [0227], Lee discloses that a CU divided based on
QTBT is additionally divided into TUs. That is, Lee only performs transformation and
reconstruction in units of TUs divided from the CU. However, Lee does not disclose that blocks divided based on QTBT are additionally divided into a plurality of partitions, and prediction, transformation, and reconstruction are performed in units of blocks.

The examiner agrees with the applicant’s assessment of Lee; the sub-partitions of the N x 2N coding blocks in 21a and the 2N x N coding blocks in 21b are described as transform units, not necessarily coding units, containing coding information for the respective sub-blocks.  However, the claims also only .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. that the partitions of the third coding block are coding blocks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Additionally, the applicant argues on page 6 that Lee does not disclose: “acquiring a first syntax information in a level of a first coding block", and "wherein the first syntax information includes at least one of sample adaptive offset (SAO) information or adaptive loop filter (ALF) information”.   The examiner respectfully disagrees on both counts, and notes that Lee discloses in [0218]-[0219] that syntax information signaled in the bitstream may indicate whether a coding unit is divided in a quadtree format or not, and whether a coding unit is divided in a binary format, or not.  In the latter case, a dividing direction (horizontal or vertical) may further be specified.”  Lee also discloses, in [0080], that adaptive loop filtering may be performed, and that “information on whether to apply ALF and a luma signal may be transmitted by coding units (CU)”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee, US 2019/0222843 A1.

Regarding claim 1, Lee discloses: decoding method, comprising:
acquiring a first syntax information in a level of a first coding block, wherein the first syntax information includes at least one of sample adaptive offset (SAO) information or adaptive loop filter (ALF) information (As disclosed in [0080], adaptive loop filtering may be performed for each of a predetermined number of groups in a picture, and these groups are coding blocks; “information on whether to apply ALF may be transmitted by coding units” is a disclosure to provide coding unit-level syntax information about whether and what type of ALF is applied for said block.);
dividing, based on the first syntax information ([0218]-[0219] discloses that syntax information signaled in the bitstream may indicate whether a coding unit is divided in a quadtree format or not, and whether a coding unit is divided in a binary format, or not.  In the latter case, a dividing direction (horizontal or vertical) may further be specified.), the first coding block into four second coding blocks using a quad-partitioning, wherein the quad-partitioning refers to a division type of dividing a coding block in both a vertical direction and a horizontal direction ([0103]-[0104] discloses that a Coding block may range in size from 64x64 to 8x8, and may be hierarchically partitioned based on quad and binary tree division.  Specifically, [0104] describes that Binary partitioning may be performed on a coding block where quad-tree partitioning is no longer performed, but not vice versa.  In other words, a binary tree partitions may exist below quad tree divisions in the coding tree hierarchy, but no quad-tree division may be made below binary trees.);
dividing a second coding block into two third coding blocks using a bi-partitioning (Figure 21a shows a binary tree division of a 2N x 2N coding block into two Nx2N vertical coding blocks (CBs), ([0227])), wherein the bi-partitioning refers to a division type of dividing a coding block in either a vertical direction or a horizontal direction (In the example of 21a the CBs are partitioned into vertical sub-CBs.);
dividing a third coding block resulting from the bi-partitioning into a plurality of partitions, wherein the partitions is determined by dividing the third coding block in only one of the vertical direction or the horizontal direction, and wherein a number of the partitions belonging to the third coding block is two ([0217] discloses that a coding unit, which may be non-square, per [0227]-[0228], may be divided into two or more transform units by at least one of a horizontal line or a vertical line.  With respect to figure 21b, [0228] discloses that a 2N x 2N coding block may be divided into two horizontal 2N x N coding blocks in a binary tree-type division.  The figure 21b further illustrates that the lower 2N x N coding block is vertically divided into N x N sub-blocks, and is not further subdivided.); 
acquiring a second syntax information in a level of the third coding block ([0218]-[0219]); 
acquiring coding information commonly applied to the partitions included in the third coding block using the second syntax information, wherein the third coding block refers to a block group in which all of the partitions in the third coding block share the same coding information (A coding unit comprising luma and chroma coding blocks is a unit size at which coding information is acquired; in Lee that size can be N x 2N or 2N x N for a child block within a coding tree unit (CTU), as in figure 21b.  See for instance, [0074], “entropy coding unit 165 may encode a variety of information, such as residual value coefficient information and block type information of the coding unit.”), and wherein the coding information is acquired in units of the third coding block (Because the coding block in 21a is a leaf coding block, which is only subdivided into prediction units, rather than further coding blocks, it is a unit of coding information by which the coded image data information for that portion of a picture is acquired.); and 
decoding the third coding block based on the coding information ([0163] bitstream coding of flag information indicating an intra prediction patterns for a current [coding] block.).
wherein decoding the third coding block includes;
	generating a prediction signal of the third coding block using the coding information ([0067] discloses generating a prediction block); 
	generating a residual signal of the third coding block by performing an inverse transformation for the third coding block ([0068]-[0069] discloses generating a residual block.)

Regarding claim 4, Lee discloses: the method of claim 1, wherein decoding the third coding block includes:
decoding one of the partitions by using the coding information acquired in units of the third coding block ([0164] discloses an index may indicate an intra prediction pattern of a current block is not signaled in the bitstream; this determination of the flag information occurs during decoding.  In this event, [0164] states that a prediction pattern of a current prediction block can be determined based on the coding block level prediction pattern); and
decoding the other one of the partitions by using the same coding information as the one of the partitions ([0165] discloses intra prediction patter derivation from neighboring sample of the current (coding) block.).

Regarding claim 9, this claim recites an encoding method that is analogous to the decoding method recited in claim 1, differing only insofar as it is directed to an encoding method rather than a decoding method.  Therefore method claim 9 is rejected for the same reasons of anticipation provided above with respect to method claim 1.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/Examiner, Art Unit 2425